Citation Nr: 1212020	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  94-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Michael R. Gerstner, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1973 to September 1977, and information obtained on previous Remands indicates that he had service in the Army National Guard, to include active duty for training (ADT) from June 13, 1987, to June 28, 1987, and from June 12, 1992, to June 26, 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a May 1993 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The appeal has previously been before the Board, and was remanded in September 1996, March 1999, July 2003, and September 2004.

The Veteran previously testified at a video-conference hearing before a Veterans Law Judge in April 2006.  A transcript is of record.

Thereafter, in a July 2006 decision, the Board denied service connection for a low back disability.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a May 2008 Order, the Court granted the joint motion, vacated the Board's July 2006 decision, and remanded this case to the Board for readjudication.

In an August 2008 decision, the Board again denied service connection for a low back disability.  The Veteran subsequently appealed to the Court.  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a December 2009 Order, the Court granted the motion, vacated the Board's August 2008 decision, and remanded this case to the Board for readjudication.  

In a February 2010 decision, the Board denied service connection for low back disability, and the Veteran again appealed to the Court.  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a May 2010 Order, the Court granted the joint motion, vacated the Board's February 2010 decision, and remanded this case to the Board for readjudication.  

In July 2011, the Board remanded this matter for additional evidentiary development in compliance with the joint motion.

For reasons indicated below, the appeal must now again be REMANDED to the RO.  VA will notify the appellant when further action is required.


REMAND

In August 2006, the Veteran testified at a video-conference hearing at the RO before the Board.  In February 2012, the Board sent correspondence to the Veteran informing him that the Veterans Law Judge who conducted his August 2006 hearing was no longer employed by the Board.  The letter notified the Veteran that he could request a new hearing before the Board if he so desired.  In March 2012, the Veteran returned the Board's letter, requesting that a new video-conference hearing before the Board be scheduled.

Under these circumstances, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a video-conference hearing before the Board at the RO, according to the date of his initial request for such a hearing.  If possible, the Veteran would like the hearing scheduled in San Antonio, Texas. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



